
	
		I
		111th CONGRESS
		2d Session
		H. R. 6015
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Ms. Bordallo (for
			 herself, Mr. Brown of South Carolina,
			 Mr. Faleomavaega,
			 Mrs. Christensen,
			 Mr. Pierluisi,
			 Mr. Serrano,
			 Mr. Al Green of Texas,
			 Ms. Hirono, and
			 Mr. Honda) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require the Director of the Bureau of Economic
		  Analysis of the Department of Commerce to publish certain economic data
		  regarding territories and Freely Associated States, and for other
		  purposes.
	
	
		1.Bureau of economic analysis
			 data regarding territories and Freely Associated States
			(a)RequirementsThe Director of the Bureau of Economic
			 Analysis of the Department of Commerce shall publish an annual report on the
			 gross domestic product of the following:
				(1)TerritoriesAmerican Samoa, Guam, the Commonwealth of
			 the Northern Mariana Islands, the Commonwealth of Puerto Rico, and the United
			 States Virgin Islands.
				(2)Freely
			 Associated StatesRepublic of the Marshall Islands, the Federated
			 States of Micronesia, and the Republic of Palau.
				(b)Effective
			 dateThe requirements of subsection (a) shall take effect on the
			 day that is 90 days after the date of the enactment of this Act.
			2.Technical
			 corrections to immigration provisions applicable to Guam and Northern Mariana
			 Islands
			(a)Waiver of
			 numerical limitations for nonimmigrant workers during transitionSection 6(b) of the Joint Resolution
			 entitled A Joint Resolution to approve the Covenant To Establish
			 a Commonwealth of the Northern Mariana Islands in Political Union with the
			 United States of America, and for other purposes, approved
			 March 24, 1976 (48 U.S.C. 1806(e)), as added by section 702 of the Consolidated
			 Natural Resources Act of 2008 (Public Law 110–229; 122 Stat. 854), is amended
			 by inserting after the second sentence the following: In any case in
			 which the Secretary of Labor implements an extension of the provisions of
			 subsection (d) pursuant to subsection (d)(5), the provisions of this subsection
			 shall be extended for the same period..
			(b)Guam and
			 Northern Mariana Islands visa waiver programSection 702 of the Consolidated Natural
			 Resources Act of 2008 (Public Law 110–229; 122 Stat. 854) is amended by adding
			 at the end the following:
				
					(l)Guam and
				Northern Mariana Islands visa waiver alternativeIn a case in which the regulations
				promulgated under section 212(l)(3) of the Immigration and Nationality Act (8
				U.S.C. 1182(l)), as amended by subsection (b)(3), do not include a listing of
				any country pursuant to section 212(l)(3)(A) of such Act, the Secretary of
				Homeland Security shall provide for an alternative procedure for the provision
				of a benefit similar to that described in section 212(l)(1) of such Act to
				nationals from any country from which the Commonwealth of the Northern Mariana
				Islands has received a significant economic benefit from the number of visitors
				for pleasure within the one-year period preceding the date of the enactment of
				this
				Act.
					.
			
